Exhibit 10.1

 
AGREEMENT AND SECOND AMENDMENT TO
CREDIT AGREEMENT


This Agreement and Second Amendment to Credit Agreement (this “Amendment”) dated
as of October 29, 2010 is among TETRA TECHNOLOGIES, INC. (the “Parent”), a
Delaware corporation; JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the financial institutions (collectively, the
“Lenders”) party to the hereinafter-defined Credit Agreement; and the
undersigned Lenders.


W I T N E S S E T H:


WHEREAS, the Parent, the Lenders, Bank of America, National Association and
Wells Fargo Bank, N.A., as Syndication Agents, Comerica Bank, as Documentation
Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent, executed and
delivered that certain Credit Agreement (as amended and supplemented to the date
hereof, the “Credit Agreement”) dated as of June 27, 2006, as amended by
instrument dated as of December 15, 2006; and


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the Parent
and the Lenders do hereby agree as follows:
 
Section 1.    Revised Schedule 2.01.  The Revolving Commitment of each Lender is
hereby amended to be the Commitment specified for such Lender on the attached
Schedule 2.01, and Schedule 2.01 to the Credit Agreement is hereby amended and
restated to be identical to Schedule 2.01 attached hereto.  ROYAL BANK OF CANADA
shall become a Lender under the Credit Agreement with a Revolving Commitment as
specified on the attached Schedule 2.01.
 
Section 2.    Amendments to Credit Agreement.
 
(a)   The definition of “Applicable Percentage” contained in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:


“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.19 when a
Defaulting Lender shall exist, “Applicable Percentage” with respect to a
non-Defaulting Lender shall mean the percentage of the total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such non-Defaulting Lender's Revolving Commitment.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Revolving Lender’s status as
a Defaulting Lender at the time of determination.


(b)   The definition of “Applicable Rate” contained in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:


 
 

--------------------------------------------------------------------------------

 
 
    “Applicable Rate” means, for any day with respect to any ABR Loan or
Eurocurrency Loan or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio as of the most recent determination date:


Leverage Ratio
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1:  greater than or equal to 2.50 to 1
2.50%
0.00%
0.50%
Category 2:  greater than or equal to 2.00 to 1 but less than 2.50 to 1
2.25%
0.00%
0.35%
Category 3: greater than or equal to 1.50 to 1 but less than 2.00 to 1
2.00%
0.00%
0.30%
Category 4: greater than or equal to 1.00 to 1 but less than 1.50 to 1
1.75%
0.00%
0.25%
Category 5: less than 1.00 to 1
1.50%
0.00%
0.225%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Parent’s fiscal year based upon the
Parent’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; but the
Leverage Ratio shall be deemed to be in Category 1 at the request of the
Required Lenders if the Parent fails to timely deliver the consolidated
financial statements required to be delivered by it pursuant to Sections 5.01(a)
or (b), during the period from the deadline for delivery thereof until such
consolidated financial statements are received.  Notwithstanding anything to the
contrary set forth in this definition, the Applicable Rate for Swingline Loans
shall be 0%.


(c)   A definition of “Bankruptcy Event” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the
 
 
-2-

--------------------------------------------------------------------------------

 
 
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.


(d)   A definition of “Compressco GP” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:


“Compressco GP” means Compressco Partners GP Inc., a Delaware corporation that
is the general partner of Compressco MLP.


(e)   A definition of “Compressco MLP” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:


“Compressco MLP” means Compressco Partners, L.P., a Delaware limited
partnership, limited partner interests in which are to be publicly traded on a
securities exchange.


(f)   The definition of “Consolidated Net Earnings” contained in Section 1.01 of
the Credit Agreement is hereby amended to read in its entirety as follows:


“Consolidated Net Earnings” means with respect to the Parent and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Parent and the Consolidated Restricted Subsidiaries,
including cash dividends and distributions (not the return of capital) received
from Persons other than Consolidated Restricted Subsidiaries and after
allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; but there shall be excluded from such net income (to the
extent otherwise included therein) the following: (a) any extraordinary or
non-recurring gains, losses or expenses during such period (including, whether
or not otherwise includable as a separate item in the statement of Consolidated
Net Earnings for such period, non-cash losses on sales of assets outside of the
ordinary course of business); (b) non-cash gains, losses, expenses or
adjustments under FASB Statement No. 133 as a result of changes in the fair
market value of derivatives; (c) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns; (d) adjustments due to
changes in accounting principles and the effect of discontinued operations; and
(e) any equity in the undistributed earnings of any Person which is not a
Subsidiary.


(g)   A definition of “Credit Party” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.


(h)   A definition of “Defaulting Lender” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.


(i)   A definition of “Lender Parent” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:


“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.


(j)   The definition of “Leverage Ratio” contained in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:


“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Funded Indebtedness as of such date minus cash and cash equivalents in
excess of $20,000,000 as of such date to (b) EBITDA for the 12 months then
ended, determined in each case on a consolidated basis for Parent and its
Consolidated Restricted Subsidiaries.


(k)   The definition of “Maintenance Capital Expenditures” contained in Section
1.01 of the Credit Agreement is hereby amended to read in its entirety as
follows:
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Maintenance Capital Expenditures” means, for any date in any fiscal year of the
Parent, an amount equal to 8% of the property, plant and equipment (net of
depreciation and amortization, and as established in accordance with GAAP) of
the Parent and the Consolidated Restricted Subsidiaries as of the last day of
the immediately preceding fiscal year.


(l)   The definition of “Revolving Maturity Date” contained in Section 1.01 of
the Credit Agreement is hereby amended to read in its entirety as follows:


“Revolving Maturity Date” means October 29, 2015.


(m)   Section 1.04 of the Credit Agreement is hereby amended to read in its
entirety as follows:


SECTION 1.04  Accounting Terms; GAAP.  All financial amounts shall be computed
without duplication.  Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; but if the Parent notifies the Administrative
Agent that the Parent requests an amendment (an “Accounting Change Amendment”)
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof (including without
limitation any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion of the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC) on the operation of such provision (or if the
Administrative Agent notifies the Parent that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice requesting an amendment is given before or after such change in GAAP
or in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
is amended in accordance herewith.  The Parent shall not be obligated to pay an
amendment fee (excluding, for the avoidance of doubt, any costs or expenses
otherwise required to be paid by the Parent pursuant to Section 9.03(a)) for any
amendment the sole purpose of which is to effectuate an Accounting Change
Amendment.


(n)   The reference to “$300,000,000” set forth in Section 2.07(d) of the Credit
Agreement is hereby amended to read “$428,000,000”.


(o)   The reference in Section 2.17(b) to “or if any Lender defaults in its
obligation to fund Loans hereunder” is hereby amended to read “or if any Lender
becomes a Defaulting Lender”.


(p)   Section 2.19 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
 
-5-

--------------------------------------------------------------------------------

 
 
SECTION 2.19.  Defaulting Lender.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to this Agreement;


(b)           the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that in the case of an amendment, waiver or other modification requiring the
consent of all Lenders or of each Lender affected thereby, the Defaulting
Lender’s consent shall be only be required with respect to (i) a proposed
increase or extension of such Defaulting Lender’s Revolving Commitments and (ii)
a proposed reduction or excuse, or a proposed postponement of the scheduled date
of payment, of the principal amount of, or interest or fees payable on, any
Loans or LC Disbursements as to any such Defaulting Lender;


(c)           if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:


 
(i)
provided no Event of Default exists and is continuing, all or any part of the
Swingline Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;



 
(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Parent shall within one Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Bank only the Parent’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.04(j) for so long as such LC Exposure
is outstanding;



 
(iii)
if the Parent cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to this Section 2.19(c), the Parent shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.10 with respect to
such Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s
LC Exposure is cash collateralized;



 
(iv)
if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to this
Section 2.19(c), then the fees payable to the Lenders pursuant to

 
 
-6-

--------------------------------------------------------------------------------

 


 
 
Section 2.10 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 
 
(v)
if all or any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.19(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Revolving
Commitments that were utilized by such LC Exposure and any applicable letter of
credit fees) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
cash collateralized and/or reallocated; and



(d)           so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and each Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Parent in
accordance with Section 2.19(c), and participating interests in any newly issued
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and
Defaulting Lenders shall not participate therein).


(e)           If (i) a Bankruptcy Event with respect to a Lender Parent shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Parent or such Lender, satisfactory to the Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.


In the event that the Administrative Agent, the Parent, the Issuing Bank and the
Swingline Lender each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.


(q)   Section 6.02(l) of the Credit Agreement is hereby amended to read in its
entirety as follows:


 
-7-

--------------------------------------------------------------------------------

 
 
(l)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $550,000,000 at any one time outstanding; and


(r)   Section 6.04(a) of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (ii) thereof, (ii) changing the period at
the end of clause (iii) thereof to a semicolon and (iii) adding the following
new clause (iv) thereto:


(iv)           Investments and Acquisitions may be made to the extent permitted
by Section 6.05 and Section 6.08, respectively.


(s)   Section 6.08 of the Credit Agreement is hereby amended to read in its
entirety as follows:


SECTION 6.08  Capital Expenditures and Acquisitions.  If, after giving effect
thereto, the Pro Forma Leverage Ratio would be greater than 2.50 to 1, then the
Parent will not, and will not permit any Restricted Subsidiary to, in any fiscal
year of the Parent permit the aggregate amount of all Capital Expenditures and
Acquisitions to exceed $300,000,000 (or its equivalent in other currencies as of
the date of each relevant transaction); subject to the foregoing, the Parent and
the Restricted Subsidiaries may at any time make any Acquisition or Capital
Expenditure.


(t)   Section 6.09(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:


(a)           Unless designated as an Unrestricted Subsidiary on Schedule 3.12
as of the Effective Date or thereafter, any Person that becomes a direct
Subsidiary of the Parent or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.  Any Person that becomes a direct
Subsidiary of any Unrestricted Subsidiary shall be classified as an Unrestricted
Subsidiary.


(u)   The reference to “BANK OF AMERICA, NATIONAL ASSOCIATION and WELLS FARGO
BANK, N.A., as Syndication Agents” in the title page of the Credit Agreement and
in the introductory paragraph of the Credit Agreement is hereby amended to read
“BANK OF AMERICA, NATIONAL ASSOCIATION and DnB NOR BANK ASA, as Syndication
Agents”.  The reference to “COMERICA BANK and DnB NOR BANK ASA, as Documentation
Agents” in the title page of the Credit Agreement and in the introductory
paragraph of the Credit Agreement is hereby amended to read “COMERICA BANK, as
Documentation Agent”.  The reference to “J.P. MORGAN SECURITIES INC. and BANC OF
AMERICA SECURITIES LLC, as Co-Lead Arrangers and Co-Bookrunners” in the title
page of the Credit Agreement and in the introductory paragraph of the Credit
Agreement is hereby amended to read “J.P. MORGAN SECURITIES INC., BANC OF
AMERICA SECURITIES LLC and DNB NOR MARKETS, INC., as Co-Lead Bookrunners”.


(v)   Section 9.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
 
-8-

--------------------------------------------------------------------------------

 
 
SECTION 9.13  Syndication Agents and Documentation Agent.  Each of BANK OF
AMERICA, NATIONAL ASSOCIATION and DnB NOR BANK ASA, in its capacity as a
Syndication Agent, shall have no rights, powers, duties, obligations or
liabilities under any Loan Document, but to the extent that for any reason any
Person makes a claim against either of them, in its capacity as a Syndication
Agent and not as a Lender, the indemnification provisions in Article VIII and in
Section 9.03 shall apply.  COMERICA BANK, in its capacity as a Documentation
Agent, shall have no rights, powers, duties, obligations or liabilities under
any Loan Document, but to the extent that for any reason any Person makes a
claim against it, in its capacity as Documentation Agent and not as a Lender,
the indemnification provisions in Article VIII and in Section 9.03 shall apply.


Section 3.    Consents Regarding Compressco MLP.
 
(a)    The Lenders hereby consent (and to the extent any breach or default under
the Credit Agreement would be occasioned thereby, hereby waive such breach or
default) to the contribution or other conveyance by the Parent, Compressco Field
Services, Inc., and their Subsidiaries, on or before April 15, 2012, of assets
to Compressco GP, Compressco MLP, and subsidiaries thereof (collectively, the
“MLP Entities”) sufficient to permit the MLP Entities to conduct the business
described in the draft dated October 12, 2010 of Amendment No. 2 to the
Registration Statement on Form S-1 of Compressco MLP.  The value of the assets
so conveyed to the MLP Entities shall be excluded in determining compliance with
the provisions of Sections 6.05(a) and 6.08 of the Credit Agreement.
 
(b)           Effective upon the date of the first contribution or conveyance
made pursuant to Section 3(a) above, the Parent designates as additional
Unrestricted Subsidiaries each of the entities described on Exhibit A
hereto  (the “Designation”).  For purposes of calculating pro forma EBITDA in
connection with the Designation as is required by clause (z) of the definition
of “EBITDA,” the Lenders acknowledge and agree that, to the extent that the
following fiscal quarters are included within the applicable Reference Period
for such calculations, EBITDA shall (i) for the fiscal quarter ended March 31,
2010, equal $48,021,000, (ii) for the fiscal quarter ended June 30, 2010, equal
$68,782,000, and (iii) for the fiscal quarter ended September 30, 2010 and each
fiscal quarter ending thereafter through and including the fiscal quarter during
which the Designation occurs, be calculated using the same methodology used in
calculating the amounts set forth in clauses (i) and (ii) above, as demonstrated
by the calculations attached hereto as Exhibit B, providing for pro forma
inclusion of the allocable share of income earned by Compressco MLP which the
Parent and its Consolidated Restricted Subsidiaries would reasonably have been
expected to receive through cash distributions based on direct or indirect
ownership of equity interests in Compressco MLP if the above described
conveyance had occurred (and Compressco MLP had become an Unrestricted
Subsidiary) prior to the applicable fiscal quarter.
 
Section 4.    Conditions.  This Amendment shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02 of the Credit Agreement) (the “Effective
Date”):  (a) the Administrative Agent (or its counsel) has received from the
Loan Parties and all of the Lenders either (1) a counterpart of this Amendment
 
 
-9-

--------------------------------------------------------------------------------

 
 
signed on behalf of such party or (2) written evidence satisfactory to the
Administrative Agent (which may include telecopy or e-mail transmission of a
signed signature page of this Amendment) that such party has signed counterparts
of this Amendment; (b) the Parent has executed and delivered to the
Administrative Agent for each Lender a new Note in the maximum principal amount
of such Lender’s Revolving Commitment and substantially in the form of Exhibit
C-1 to the Credit Agreement and each Lender has surrendered its existing Note to
the Parent, and (c) the Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the Parent,
the authorization of the execution, delivery and performance of this Amendment
and the new Notes by the Parent and any other legal matters relating to this
Amendment.  The Administrative Agent shall give, or cause to be given, prompt
notice to the Parent and the Lenders as to whether the conditions specified in
the immediately preceding sentence have been satisfied by the deadline set forth
therein and shall specify the Effective Date; such notice may be oral,
telephonic, written (including telecopied) or by e-mail.
 
Section 5.    Representations True; No Default.  The Parent represents and
warrants that the representations and warranties contained in the Loan Documents
are true and correct in all material respects on and as of the date hereof as
though made on and as of such date, except to the extent any such representation
or warranty is expressly limited to an earlier date, in which case, on and as of
the date hereof, such representation or warranty shall continue to be true and
correct in all material respects as of such specified earlier date.  The Parent
hereby certifies that no Default or Event of Default has occurred and is
continuing.
 
Section 6.    Ratification.  Except as expressly amended hereby, the Loan
Documents shall remain in full force and effect.  The Credit Agreement, as
hereby amended, and all rights and powers created thereby or thereunder and
under the other Loan Documents are in all respects ratified and confirmed and
remain in full force and effect.
 
Section 7.    Definitions and References.  Any term used in this Amendment that
is defined in the Credit Agreement shall have the meaning therein ascribed to
it.  The terms “Agreement” and “Credit Agreement” as used in the Loan Documents
or any other instrument, document or writing furnished to the Administrative
Agent or any lender by any Loan Party and referring to the Credit Agreement
shall mean the Credit Agreement as hereby amended.
 
Section 8.    Expenses; Additional Information.  The Parent shall pay to the
Administrative Agent all reasonable expenses incurred in connection with the
execution of this Amendment and the new Notes.
 
Section 9.    Miscellaneous.  This Amendment (a) shall be binding upon and inure
to the benefit of the Borrowers and the Lenders and their respective successors,
assigns, receivers and trustees (but the Borrowers shall not assign their rights
hereunder without the express prior written consent of the Administrative Agent
and each Lender); (b) may be modified or amended only by a writing signed by the
party against whom the same is to be enforced; (c) may be executed in several
counterparts, and by the parties hereto on separate counter­parts, and each
counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement, and (d) together with the other Loan Documents, embodies the
entire agreement and understanding between the parties
 
 
-10-

--------------------------------------------------------------------------------

 
 
with respect to the subject matter hereof and supersedes all prior agreements,
consents and understandings relating to such subject matter.
 


[remainder of page left blank intentionally]
 
 

 
 
-11- 

--------------------------------------------------------------------------------

 

THE LOAN DOCUMENTS (INCLUDING THIS AMENDMENT) REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers, effective as of the date first
above written.
 
TETRA TECHNOLOGIES, INC.,
a Delaware corporation
 
By: /s/Bruce A. Cobb         
Bruce A. Cobb,
Treasurer


 



 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 
 
 
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent




By: /s/Lindsay
Schelstrate                                                                          
Name: Lindsay
Schelstrate                                                                           
Title: AVP                                                                          





 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, NATIONAL
ASSOCIATION




By: /s/Julie
Castano                                                                          
Name: Julie
Castano                                                                           
Title: Vice
President                                                                          





 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.




By: /s/Donald W. Herrick,
Jr.                                                                          
Name: Donald W. Herrick,
Jr.                                                                           
Title: Director                                                                          





 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

COMERICA BANK




By: /s/David
Balderach                                                                           
Name: David
Balderach                                                                          
Title: Sr. Vice
President                                                                          





 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

COMPASS BANK




By: /s/Collis
Sanders                                                                          
Name: Collis
Sanders                                                                          
Title: Executive Vice
President                                                                          



 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

DnB NOR BANK ASA




By: /s/Philip F.
Kurpiewski                                                                          
Name: Philip F.
Kurpiewski                                                                          
Title: Senior Vice
President                                                                           




By: /s/Kristin
Riise                                                                          
Name: Kristin
Riise                                                                           
Title: First Vice
President                                                                          



 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA




By: /s/Jay T.
Sartain                                                                          
Name: Jay T.
Sartain                                                                          
Title: Authorized
Signatory                                                                          





 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

Each Guarantor executes this Amendment to evidence its (a) consent, to the
extent such consent is necessary or required, to the execution and delivery by
the Parent of the Amendment; (b) confirmation that the Guaranty continues to
cover all of the Debt (as such term is defined in the Guaranty), including Debt
incurred under the Credit Agreement as amended by the Amendment, with the
obligations of such Guarantor under the Guaranty limited as set forth therein,
and (c) acknowledgement that the Lenders would not have executed this Amendment
but for such consent and confirmation.


TETRA INTERNATIONAL INCORPORATED
TETRA PROCESS SERVICES, L.C.
MARITECH RESOURCES, INC.
EPIC DIVING SERVICES, LLC




By: /s/Bruce A.
Cobb                                                                           
Bruce A. Cobb,
Treasurer of each of the above-named
corporations and limited liability companies






TETRA PRODUCTION TESTING SERVICES,
     L.P.


By:           TETRA Production Testing GP, LLC,
     its general partner


By:           TETRA Applied Holding Company,
 its sole member




By: /s/Bruce A. Cobb                                                     
Bruce A. Cobb,
Treasurer


 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 




TETRA APPLIED TECHNOLOGIES, L.P.


By:           TETRA Applied GP, LLC,
     its general partner


By:           TETRA Applied Holding Company,     
 its sole member




By: /s/Bruce A. Cobb                                                     
Bruce A. Cobb,
Treasurer






COMPRESSCO FIELD SERVICES, INC.




By: /s/Bruce A.
Cobb                                                                          
Bruce A. Cobb, Treasurer




By: /s/Bass C. Wallace,
Jr.                                                                         
Bass C. Wallace, Jr., Secretary




MARITECH TIMBALIER BAY, LP
 
 
By:           MARITECH LOUISIANA, LLC,
    its general partner




By: /s/Bruce A.
Cobb                                                                
Bruce A. Cobb,
Treasurer



 
[unnumbered signature page to Second Amendment]

--------------------------------------------------------------------------------

 

COMMITMENTS




Lender
 
Revolving Commitment
JPMorgan Chase Bank, N.A.
 
$55,000,000
Bank of America, National Association
 
$55,000,000
DnB NOR Bank, ASA
 
$55,000,000
Comerica Bank
 
$38,000,000
Wells Fargo Bank, N.A.
 
$25,000,000
Royal Bank of Canada
 
$25,000,000
Compass Bank
 
$25,000,000
Total
 
$278,000,000.00





 
 

 

 
Schedule 2.01

--------------------------------------------------------------------------------

 

ADDITIONAL UNRESTRICTED SUBSIDIARIES




Compressco Partners GP Inc., a Delaware corporation
Compressco Partners, L.P., a Delaware limited partnership
Each of the present and future subsidiaries of Compressco Partners, L.P., a
Delaware limited partnership
 
 
 

 
 
Exhibit A

--------------------------------------------------------------------------------

 

PRO FORMA CALCULATION EXAMPLE
 
Compressco MLP
Pro Forma Impact
EBITDA
$000



       
3 Months Ended 3/31/10
   
3 Months Ended 6/30/10
Compressco MLP Entities
                                 
Quarterly  EBITDA - MLP Entities
$7,706
$7,706
   
$7,299
$7,299
                   
Adjustments
                 
Public company  costs - est.
($500)
     
($500)
   
Income Taxes - Foreign
 
($416)
     
($380)
   
Maintenance Capex
   
($284)
     
($284)
   
Cost of Compressors sold
 
$615
     
$646
   
Equity compensation expense
$43
     
$63
 
Distributable Cash Flow
   
$7,164
     
$6,844
                     
Target Coverage ratio
   
1.09
     
1.09
                     
Total Cash Flow Distributions
 
$6,572
     
$6,279
                       
Tetra Ownership of MLP
 
84.1%
     
84.1%
 
MLP Cash Distribution to Tetra
($5,527)
$5,527
   
($5,281)
$5,281
                         
Decrease in Tetra Reported EBITDA
 
($2,179)
     
($2,018)
                         
 Tetra Reported EBITDA for the Qtr.
 
$50,200
     
$70,800
                         
 Tetra Pro Forma EBITDA for the Qtr.
 
$48,021
     
$68,782

 

 
EXHIBIT B


--------------------------------------------------------------------------------